Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed by the applicant on 12/30/2020 is acknowledged. It is also noticed that new claims 21-24 are being filed. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant has made remarks or argued mainly on the amended limitation of independent claims 1 and 11 which is disclosed by the new teaching reference of Mehler et al. (US Pub 2015996512).  

Claim Objections
1)	Claim (New) 22 is objected to because of the following informalities:  the claim is missing its dependency to which it depends upon. For examination purposes the claim has been treated as to read: “the grate of claim 21…”. Appropriate correction is required.




Claim Rejections - 35 USC § 103
2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3)	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5)	For claim 1 (amended), Kenneth discloses a dome-shaped fire grate (figs 2-6, front page, col 57 ) comprising: a center forming a high-point (convex center, fig 2, 4) of the fire grate: a circular perimeter (fig 5, top view) surrounding and spaced from the center, the center being higher than the perimeter; a plurality of radial stiffening ribs (fig 4) extending away from the perimeter and toward the center; and a plurality of ventilation holes (slots or airways, front page, col 57, fig 5-6) between the center and the perimeter.
	Even though the circular dome-shaped grate has a circular circumferential ring shape base (fig 5-6) but it does not explicitly disclose at least one circumferential stiffening ring disposed between the center and the perimeter and extending at least partially about the center. A fire grill (2) of Mehler, in the same field of endeavor, discloses a barbecue grill (fig 1-12) having a dome-shaped grate (4 fig 1-5, para 0021) with a circumferential stiffening ring (10, raised ring portion on grate 4 above center passage 14, fig 1,5, para 0090-0092). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide such circumferential stiffening ring to Kenneth for better stability and strength. 
6)	For claim 11 (amended), a fire grate disclosed by Kenneth (fig 1-6) for a combustion stove, comprising: a domed shape (fig 2, 5-6, front page col 57) having a center and a perimeter, wherein the center is higher than the perimeter 
	Even though the circular dome-shaped grate has a circular circumferential ring shape base (fig 5-6) but it does not disclose at least one circumferential stiffening ring disposed between the center and the perimeter and extending at least partially about the center. A fire grill (2) of Mehler, in the same field of endeavor, discloses a barbecue grill (fig 1-12) having a dome-shaped grate (4 fig 1-5, para 0021) with a circumferential stiffening ring (10, raised ring portion on grate 4 above center passage 14, fig 1,5, para 0090-0092). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide such circumferential stiffening ring to Kenneth for better stability and strength. 
7)	For claims 2 and 12, wherein the perimeter of grate of Kenneth is circular (fig 5-6).
8)	For claims 3 and 13, wherein the dome-shaped fire grate of Kenneth is a spherical section (fig 6) with a radius of curvature larger than one-half of a width of the fire grate (radius is larger than half the width of the grate, fig 2, 5-6).
9)	For claims 4 and 14, wherein the center of grate of Kenneth comprises a central hub (fig 5-6).
10)	For claims 6 and 16, wherein the plurality of radial stiffening ribs of Kenneth include ribs of at least two different lengths (fig 5,6).

12)	For claims 8 and 16, the modified grate of Kenneth in view of Mehler (as discussed above in claims 1 , 11) discloses the dome-shaped fire grate, the plurality of radial stiffening ribs, the at least one circumferential stiffening ring, and the ventilation holes are arranged in a manner that they can be produced by metal casting by Kenneth (front page col 57) from a flat blank of metallic material that gives a good fuel efficiency with reduced fuel cost by 25% without loss of heat (col 1, lines 55-65).  Even though it does not disclose a metal stamping for making of the grate, but for the current method of metal casting of Kenneth, the substitution of one known method for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
13)	For (new independent) claim 21, a fire grate (fig 4) disclosed by Kenneth for supporting solid fuel (fuel on top of the grate) in a combustion stove, comprising: a domed shape (front page, col 57, fig 4) configured to support solid fuel (col 1, line 31, recites to support a solid fuel on top) stacked thereon for burning, the domed shape having a center and a perimeter, wherein the center is higher than the perimeter (fig 4, outer circumferential edge, fig 4-5); a plurality of radial stiffening ribs extending away from the perimeter and toward the center that resist deformation of the domed shape under weight of the solid fuel as the solid fuel bums (inherent quality for a dome grate of metal-cast having stiffening ribs to resist such heat deformation when heated with fuel under its weight, see front 
14)	For claim (new) 23, the fire grate of claim 21, wherein the dome-shaped fire grate of Kenneth is a spherical section (fig 4,6) with a radius of curvature larger than one-half of a width of the fire grate (radius is larger than half the width of the grate, fig 2, 5-6).
15)	For claim (new) 24, the fire grate of claim 21, wherein the center comprises a central hub (fig 4,6), and having the plurality of radial stiffening ribs (fig 4) of equal length and does not disclose its radial ribs of at least two different lengths but It would have been an obvious matter of design choice to have ribs of two 
16)	Claims 5, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kenneth in view of Mehler et al.  as applied to claims 1 (and 11) above, and further in view of US patent 3937138 of Tidwell.  The grate of Kenneth or Mehler does not disclose a downward facing lip but Tidwell, in the field of same endeavor discloses a barbeque grill (fig 1-9) having a dome-shaped grate (12, figs 8-9, col 4, lines 63-66), comprises a downward-facing lip around the perimeter (bottom portion of the ring 14, fig 2, 8-9). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide such downward facing lip to Kenneth in view if Tidwell for easy resting of the grate on a surface while cooking. 
Conclusion
17)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKHIL P MASHRUWALA whose telephone number is (571)270-3519.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/NIKHIL P MASHRUWALA/Examiner, Art Unit 3762     






/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762